Nichols, Justice.
This is an appeal from a habeas corpus
judgment remanding the prisoner to custody. The evidence adduced upon the habeas corpus hearing disclosed that the prisoner was represented by employed counsel upon his trial which resulted in the present confinement, and that complaints made in the habeas corpus proceedings relate to matters prior to, during and after his trial which, if true, do not show that the present confinement is illegal.
Habeas corpus "is an appropriate remedy only when the judgment or sentence under which the applicant is being restrained is not merely erroneous but is absolutely void.” Ferguson v. Balkcom, 222 Ga. 676, 677 (151 SE2d 707). See also Bonner v. Smith, 226 Ga. 250 (3) (174 SE2d 438); Nelson v. Smith, 228 Ga. 117 (1) (184 SE2d 150); Griffin v. Smith, 228 Ga. 177 (184 SE2d 459); Poss v. Smith, 228 Ga. 168 (184 SE2d 465).
Accordingly, the judgment of the habeas corpus court remanding the prisoner to custody shows no reversible error.

Judgment affirmed.


All the Justices concur.

William W. Stanley, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, William F. Bartee, Jr., Assistant Attorneys General, for appellee.